DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-13, 15-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20190298277) in view of Buurman (US 5902239).
Regarding claims 1 and 19-20, Zhang teaches a system for automating a medical environment, comprising:
one or more sensing devices 4 configured to capture data of the medical environment (obtaining coordinates of the robot tracer 5 and the surgical positioning apparatus) , data are associated with respective image coordinate systems and the medical environment is associated with a world coordinate system (para 24); and
at least one processing device communicatively (transmitting the coordinates to the host computer (para 24) coupled to the one or more sensing devices and configured to:
receive all or a subset of the data captured by the one or more sensing devices;
identify one or more persons (at least indirectly by the markers or feature contour of human body) and one or more objects (where the marker 1-3 is attached to) in the received data (para 24) wherein the one or more persons include a patient and the one or more objects include a medical device;
determine respective three-dimensional (3D) locations of the patient and the medical device in the medical environment based on respective positions of the patient and the medical device in the received images and respective spatial relationships between the world coordinate system and the image coordinate systems associated with the received images (para 26);
generate, automatically, instructions for moving at least a part of the medical device towards the patient in accordance with the determined 3D locations of the patient and the medical device in the medical environment (para 27) and
transmit the instructions to a receiving device (para 27).
However Zhang fails to teach the optical tracking device is at least one of a camera, depth sensor or a thermal sensor to capture images.
Buurman teaches an image guided surgery system having a camera unit which measures positions of markers on a patient and of a surgical instrument capturing images (abstract).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the optical tracking device of Zhang with the camera unit as taught by Buurman, since it would provide better positional data and better tool positioning.
Regarding claim 2, Zhang teaches the instructions for moving at least the part of the medical device towards the patient include navigation directions and navigation step sizes for moving at least the part of the medical device towards the patient (surgical route, para 27).
Regarding claim 3, Zhang teaches the one or more objects identified in the received images further include an intermediate object (surgical robot 2, robot tracer 5) located between the medical device and the patient and wherein the navigation directions and the navigation step sizes prevent the part of the medical device from colliding with the intermediate object while the part of the medical device is moved towards the patient (para 4 and 21).
Regarding claim 4, Zhang teaches the instructions for moving at least the part of the medical device toward the patient include a plot that depicts a movement path of the part of the medical device towards patient (para 18 and surgical route, para 27).
Regarding claim 5, Zhang teaches the at least one processing device is further configured to determine a scan area or a surgical area of the patient based on the received images, and wherein the instructions are generated to move at least the part of the medical device towards the scan area or the surgical area of the patient (para 36).
Regarding claim 6, Zhang teaches the at least one processing device is configured to generate a 3D parametric human model of the patient based on the received images and determine the scan area or the surgical area of the patient based on the 3D parametric human model (surgical path, para 37).
Regarding claim 8, Zhang teaches the at least one processing device further configured to determine a current phase of a medical procedure being performed in the medical environment based on the one or more persons and the one or more objects identified in the received images (direction and magnitude of the movement, para 27).
Regarding claim 9, Zhang teaches the at least one processing device is configured to acquire information indicating which persons and objects are associated with the current phase of the medical procedure and determine that the medical procedure is in the current phase based further on the acquired information (direction and magnitude of the movement, para 27).
Regarding claim 10, Zhang teaches the respective 3D locations of the one or more persons and  the one or more objects in the medical environment are indicated by respective coordinates of the one or more persons and the one or more objects in the world coordinate system and the respective positions of the one and more persons or the one or more objects in the received images are indicated by respective coordinates of the one or more persons or the one and more objects in the respective image coordinate systems associated with the received images (para 24-27).
Regarding claim 11, Zhang teaches the at least one processing device is configured to determine the respective spatial relationships between the world coordinate system and the image coordinate systems based on images of one or more markers in the medical environment that are captured by the one or more sensing devices (para 24-27).
Regarding claim 12, Zhang teaches the at least one processing device is configured to: determine respective coordinates of the one or more markers in the image coordinate system associated with each of the images of the one or more markers; determine respective coordinates of the one or more markers in the world coordinate system; and determine a rotation and a translation between the world coordinate system and the image coordinate system associated with each of the images of the one or more markers based on the respective coordinates of the one or more markers in the image coordinate system and the respective coordinates of the one or more markers in the world coordinate system (para 24-27).
Regarding claim 13, Zhang teaches each of the one or more sensing devices include one or more two-dimensional (2D) cameras configured to capture 2D images of the medical environment or one or more three-dimensional (3D) cameras configured to capture 3D images of the medical environment (para 18).
Regarding claim 15, Zhang teaches each of the one or more sensing devices comprises a communication circuit and is configured to communicate with at least another one of the one or more sensing devices via the communication circuit (figure 2).
Regarding claim 16, Zhang teaches the receiving device comprises the medical device or a control unit of the medical device (figure 2).
Regarding claim 18, Zhang teaches the medical device comprises an X-Ray scanner 6.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Isaacs et al. (US 20200004342).
Regarding claim 7, Zhang teaches the one or more objects identified in the received images include a radiation source but fails to teach the at least one processing device is configured to determine respective radiation exposures of the one or more persons detected in the received images based on the respective locations of the radiation source and the one or more persons in the medical environment.
Isaacs teaches at least one processing device is configured to determine respective radiation exposures (para 97) of the one or more persons detected in the received images based on the respective locations of the radiation source and the one or more persons in the medical environment (figure 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the control of Zhang with the exposure control as taught by Isaacs, since it would reduce overall radiation exposure.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Prasad et al. (US 20210201476).
Regarding claim 14, aaaaa fails to teach the at least one processing device is configured to determine a depth location of a person or an object based on a first 2D image captured by a first sensing device and a second 2D image captured by a second sensing device.
Prasad teaches the at least one processing device is configured to determine a depth location 114 of a person or an object based on a first 2D image captured by a first sensing device 114 and a second 2D image captured by a second sensing device (para 56 and 79).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the camera of Zhang with the depth camera as taught by Prasad, since it would provide better positional information.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Camarillo et al. (US 20200297444).
Regarding claim 17, Zhang teaches the at least one processing device is configured to identify the one or more persons or the one or more objects in the received images using a convolutional neural network.
Camarillo teaches identify the one or more persons or the one or more objects in the received images using a convolutional neural network (abstract).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the markers of Zhang with the neural network as taught by Camarillo, since it would provide better positional information.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494. The examiner can normally be reached M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOON K SONG/Primary Examiner, Art Unit 2884